DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: The extraneous word “in” appears  in the claim (line 7). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 5, the claim covers every possible location of the cutter assembly and therefore fails to further limit claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greear (US 918,532).

Regarding claims 1 and 5, Greear discloses an automatic cigar cutter machine (page 1, lines 2-12) made up of a case (page 1, lines 47-60), which is considered to meet the claim limitation of a housing. A small electric motor (figure 1, reference numeral 28) drives an armature shaft (figure 1, reference numeral 27), that meshes with other gears and shafts to drive a knife (page 1, lines 85-108, figure 1, reference numeral 20), which is considered to meet the claim limitation of a cutter assembly connected to the output shaft. The gears drive a shaft that carries a knife (page 1, lines 85-108, figure 1, reference numeral 19), which is considered to meet the claim limitation of an output shaft since it receives rotational force from the motor.

Regarding claim 2, Greear discloses that the tip of a cigar is cut by the knife (page 2, lines 69-127).

Regarding claim 3, Greear discloses that the armature shaft drives a spur pinion (figure 1, reference numeral 26) that in turn drives a large spur gear (page 1, lines 85-108, figure 1, reference numeral 25), which is considered to meet the claim limitation of a gear assembly.

Regarding claim 6, Greear discloses that the initial rotation of the knife removes the cigar tip from the cigar which falls into a catch box (page 2, lines 99-101, figure 4, reference numeral 55). The knife is considered to meet the claim limitation of a cleaning device since it is used to remove the tip from the cigar and direct the cut tip to a distinct receptacle. 

Regarding claim 7, Greear discloses that the motor is connected to a source of supply, except when leads are disconnected (page 2, lines 58-63) and the motor is an electric motor (page 3, lines 28-37).

Regarding claim 10, Greear discloses that the motor is an electric motor (page 1, lines 85-108). The remaining limitations do not limit the claim since the motor must operate in one of the claimed ways if it operates at all.

Regarding claim 12, the knife of Greear discloses the claimed components as shown on the annotated partial version of figure 2 shown below.

    PNG
    media_image1.png
    711
    702
    media_image1.png
    Greyscale


Regarding claim 13, the entire region of the housing in which the knife is positioned is considered to meet the claim limitation of a cutter assembly having a body portion. Greear discloses that this area contains a perforation into which the cigar is inserted (page 2, lines 74-78), which is considered to meet the claim limitation of a cigar receiving portion. The remaining limitations are identified in the partial annotated view of figure 2 of Greear below:
 
    PNG
    media_image2.png
    432
    702
    media_image2.png
    Greyscale


Regarding claim 14, the knife of Greear discloses the claimed components as shown on the annotated partial version of figure 2 shown below. It is evident that the first end portion of the knife forms the cutting blade since, when rotated, it will cross over the perforation into which the cigar is inserted (page 2, lines 74-78, figure 2, reference numeral 18).

    PNG
    media_image2.png
    432
    702
    media_image2.png
    Greyscale


Regarding claim 15, the entire region of the housing in which the knife is positioned is considered to meet the claim limitation of a cutter assembly having a body portion. Greear discloses that a tripping plate is provided with a perforation through which a cigar is inserted (page 2, lines 24-47, figure 4, reference 43), which is considered to meet the claim limitation of a cigar receiving portion and a slot. It is evident that the first end portion of the knife forms the cutting blade since, when rotated, it will cross over the perforation into which the cigar is inserted (page 2, lines 74-78, figure 2, reference numeral 18). The remaining limitations are identified in the partial annotated view of figure 2 of Greear below:

    PNG
    media_image2.png
    432
    702
    media_image2.png
    Greyscale


Regarding claim 16, the perforation of the tripping plate of Greear does not extend through the entire the height of the cutter assembly (figure 4).

Regarding claim 17, Greear discloses that a small metallic box (figure 2, reference numeral 19) contains the knife and is held within a circular bearing (page 1, lines 85-108). The bearing is considered to meet the claim limitation of a centering member since the metallic box and associated knife are centered within it and it encircles the knife (figure 2).

Regarding claim 18, Greear discloses that a tripping plate (figure 4, reference numeral 40) is secured to a lever above the perforation for holding the cigarette (figure 2, reference numeral 18) and is lowered over it when the device is in use so that the cigar is inserted directed into the perforation through the tripping plate (page 2, lines 24-47). The tripping plate is therefore considered to be a protective cap.

Regarding claim 20, Greear discloses that the device a perforation for holding the cigarette (figure 2, reference numeral 18), which is considered to be suitable sized to receive a cleaning tool since a cleaning tool could fit within it.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greear (US 918,532) as evidenced by Gear Reduction (Gear Reduction, Groschopp, https://www.groschopp.com/gear-reduction/).

Regarding claim 4, Greear discloses all the claim limitations as set forth above. It is evident that the large spur gear has more teeth than the spur pinion since the teeth are shown as evenly spaced and the large spur gear is in fact larger than the Greear does not explicitly disclose the spur pinion transferring motion to the large spur gear forms a reduction assembly.
Gear Reduction teaches that a gear reduction is formed when a smaller gear with fewer number of teeth meshes and drives a larger gear with a greater number of teeth (page 1, middle). It is therefore evident that the transfer of motive power from the spur pinion to the large spur gear of Greear forms a set of reduction gears.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Greear (US 918,532) in view of Adams (US 5,836,318) and Tang (CN 106923378, machine translation relied upon). 

Regarding claim 8, Greear discloses all the claim limitations as set forth above. Greear additionally discloses that the motor is connected to a source of supply, except when leads are disconnected (page 2, lines 58-63). Greear does not explicitly disclose (a) the source of supply being a battery and (b) the battery having a charging member for circuit.
Regarding (a), Adams teaches a cigar piercing device (abstract) operated by either conventional outlet power or by battery power (column 4, lines 28-44).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the circuit power from a source of Greear with the battery power of Adams. One would have been motivated to do so since Adams teaches that battery power can be substituted for conventional power. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
 Regarding (b), Tang teaches an auxiliary tool for cigarette smoking [0002] having a battery that is connected with a charging circuit so that it can charge a rechargeable battery [0013].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the battery of Adams for the rechargeable battery of Tang. One would have been motivated to do so since Tang teaches a rechargeable battery for smoking tools that can be recharged using a charging circuit.

Regarding claim 9, Greear discloses all the claim limitations as set forth above. Greear additionally discloses that the motor is connected to a source of supply, except when leads are disconnected (page 2, lines 58-63). Greear does not explicitly disclose (a) the source of supply being a battery and (b) the battery having a charging member for circuit.
Regarding (a), Adams teaches a cigar piercing device (abstract) operated by either conventional outlet power or by battery power (column 4, lines 28-44).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the circuit power from a source of Greear with the battery power of Adams. One would have been motivated to do so since Adams teaches that battery power can be substituted for conventional power. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
 Regarding (b), Tang teaches an auxiliary tool for cigarette smoking [0002] having a battery that is connected with a charging circuit, which is considered to meet the claim limitation of a charging member so that it can charge a rechargeable battery [0013].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the battery of Adams for the rechargeable battery of Tang. One would have been motivated to do so since Tang teaches a rechargeable battery for smoking tools that can be recharged using a charging circuit.

Regarding claim 11, Greear discloses all the claim limitations as set forth above. Greear additionally discloses that the motor is connected to a source of supply, except when leads are disconnected (page 2, lines 58-63). The annotated partial version of figure 1 below indicates the location of the chambers of the housing member.

    PNG
    media_image3.png
    556
    881
    media_image3.png
    Greyscale

Although the third chamber is not shown as containing any part of the charging member, it is evident that it could accommodate a part of the charging member, such as the leads to the motor (page 2, lines 58-63, figure 1, reference numerals 52, 53), since it is significantly larger than the diameter of the leads. The claim does not explicitly require that any portion of the charging member be present in the third chamber. Greear does not explicitly disclose (a) the source of supply being a battery and (b) the battery having a charging member for circuit.
Regarding (a), Adams teaches a cigar piercing device (abstract) operated by either conventional outlet power or by battery power (column 4, lines 28-44).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the circuit power from a source of Greear with the battery power of Adams. One would have been motivated to do so since Adams teaches that battery power can be substituted for conventional power. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
 Regarding (b), Tang teaches an auxiliary tool for cigarette smoking [0002] having a battery that is connected with a charging circuit, which is considered to meet the claim limitation of a charging member so that it can charge a rechargeable battery [0013].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the battery of Adams for the rechargeable battery of Tang. One would have been motivated to do so since Tang teaches a rechargeable battery for smoking tools that can be recharged using a charging circuit.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Greear (US 918,532) in view of Dayioglu (US 2021/0000186).

Regarding claim 19, Greear discloses all the claim limitations as set forth above. Greear does not explicitly disclose a cleaning tool having a hollow interior and a stopper.
Dayioglu teaches a cleaning tool with a hollow partial tubular portion (figure 4C, reference numeral 30) having grooves at its base that contact the base of the heating chamber ([0042], figure 4C, reference numeral 32). The tool has a shoulder that limits further insertion of the cleaning tool into the heating chamber ([0048, figure 4C, reference numeral 38), which is considered to meet the claim limitation of a stopper. It is evident that that the knife could fit within the hollow portion since the knife has an elongated end (figure 2), which is considered to meet the claim limitation of a substantially hollow interior having a size and shape to receive and/or retain at least a portion of said body portion of said cutter assembly therein. It is evident that the tool can be moved between a cleaning position where it is located within the chamber it is cleaning and a use position where the tool is removed from the chamber to enable normal use of the device being cleaned.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the perforation of Greear with the tool of Dayioglu. One would have been motivated to do so since Dayioglu teaches a tool that has grooves designed to clean a chamber of a smoking device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747